Exhibit 10.19

AVX Corporation

Amended and Restated 2014 Management Incentive Plan

 

 

1.  Purpose.  The Company wishes to provide for the award of annual incentive
compensation to selected employees of the Company and its Subsidiaries if
specified Performance Goals are achieved.  The general purpose of the Plan is to
promote the interests of the Company’s shareholders by providing to selected
employees incentives to continue and to increase their efforts with respect to,
and remain in the employ of, the Company and its Subsidiaries.

 

2.  Administration.  The Plan will be administered by the Compensation Committee
of the Board of Directors (the “Committee”), which shall be comprised of three
or more persons, at least two of whom shall qualify as an “outside director”
within the meaning of Section 162(m) of the Internal Revenue code of 1986, as
amended.

 

Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to grant Awards, to determine the terms,
provisions and conditions of all Awards granted under the Plan (which need not
be identical), the individuals to whom and the time or times when Awards shall
be granted, and to make all other necessary or advisable determinations with
respect to the Plan.  The determination of the Committee on such matters shall
be conclusive. 

 

3.  Participants.  The Committee shall from time to time select the Corporate
Officers of the Company to whom Awards are to be granted, and who will, upon
such grant, become participants in the Plan.

 

4. Performance Awards.    

 

(a)  The Performance Goal(s) and Performance Period applicable to an Award shall
be set forth in writing by the Committee no later than 90 days after the
commencement of the Performance Period. The Committee shall have the discretion
to later revise the Performance Goal(s) solely for the purpose of reducing or
eliminating the amount of compensation otherwise payable upon attainment of the
Performance Goal(s).  

 

(b) In making an Award, the Committee, after taking into account the input from
the Chief Executive Officer with respect to the other participants, may take
into account a participant’s responsibility level, performance, cash
compensation level, incentive compensation awards and such other considerations
as it deems appropriate.    The amount paid out upon satisfying the Performance
Goals shall not exceed 200% of the employee’s base salary determined on the date
of grant of the Award, and in no event shall an employee receive payments under
the Plan in connection with any one fiscal year which exceeds $5.0 million. 

 

5.  Employment.  Except as provided below, an Award shall terminate, and the
participant will forfeit all rights to such Award, if the participant does not
remain continuously employed and in good standing with the Company until payment
of such Award. In the event of the termination of a participant’s employment
after the end of a Performance Period but prior to payment of such Award by
reason of the participant’s Retirement, Incapacity or death, the participant, or
the participant’s estate, as the case may be, will be entitled to such Award,
payable as provided in Section 6 below. In the event of a participant’s
Retirement, Incapacity or death prior to the end of a Performance Period, the
participant,  or the



1

 

--------------------------------------------------------------------------------

 

participant’s estate, as the case may be, will be entitled to receive a payment
equal to the pro rata portion (based on the number of days worked during the
Performance Period) of the Award, if any, that would otherwise be payable if the
participant had continued employment through the end of the Performance Period.
Such pro rata payment, if any, will be payable as provided in Section 6 below.  
 

 

6.Payment of Awards.  Payment with respect to an Award will be made within a
reasonable period of time after the determination of any performance Award by
the Committee, but no later than March 15 next following the end of the
Performance Period for which an Award was earned.

 

7.Nonexclusive Plan.  Neither the adoption of the Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable and such arrangements may
be either generally applicable or applicable only in specific cases.

 

8.Nonassignability.  No Awards may be transferred, alienated or assigned other
than by will or by the laws of descent and distribution.

 

9.Amendment of Discontinuance.  The Plan may be amended or discontinued by the
Committee without the approval of the Board.

 

10.Effect of Plan.  Neither the adoption of the Plan nor any action of the Board
or Committee shall be deemed to give any officer or employee any right to
continued employment or any other rights.

 

11.Effective Date of Plan.  The Plan shall take effect as of April 1, 2014.

 

12. Withholding. The company shall have the authority and the right to deduct or
withhold, or require a participant to remit to the Company, an amount sufficient
to satisfy federal, state, country and local taxes (including the participant’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising as a result of the Plan.

 

13.Definitions.  For the purpose of this Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated:

 

(a)



“Award” means a cash incentive award made pursuant to this Plan.

 

(b)



“Board” means the Board of Directors of the Company.

 

(c)



“Committee” means the Compensation Committee of the Board.

 

(d)



“Company” means AVX Corporation, a Delaware corporation.

 

(e)



"Incapacity" means any material physical, mental or other disability rendering
the participant incapable of substantially performing his services hereunder
that is not cured within 180 days of the first occurrence of such incapacity. In
the event of any dispute between the Company and the participant as to whether
the participant is incapacitated as defined herein, the determination of whether
the participant is so incapacitated shall be made by an independent physician
selected by the Company's Board of Directors and the decision of such physician
shall be binding upon the Company and the participant.  

 



2

 

--------------------------------------------------------------------------------

 

(f)



“Performance Goal(s)” means the Profit Before Taxes target established by the
Committee for a Performance Period.

 

(g)



“Performance Period” means the fiscal year of the Company or such other period
of time as is designated by the Committee during which the Performance Goal(s)
are measured.

 

(h)



“Plan” means this 2014 AVX Corporation Management Incentive Plan as amended from
time to time.

 

(i)



“Profit Before Taxes” means income before special, unusual, restructuring or
extraordinary items and taxes as reported in the Company’s consolidated
financial statements.

 

(j)



“Retirement” means, with respect to any participant, the participant's
retirement as an employee of the Company on or after reaching age 65, or as
otherwise provided under a participant's terms of employment governed by a
separate agreement.

 

(k)



“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.  The “Subsidiaries” means more than one of any such corporations.



3

 

--------------------------------------------------------------------------------